United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
BORDER PATROL STATION, Tucson, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 08-919
Issued: October 2, 2008

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2008 appellant filed a timely appeal from the December 17, 2007 and
January 16, 2008 merit decisions of an Office of Workers’ Compensation Programs’ hearing
representative, who affirmed schedule awards. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case. The Board also has jurisdiction to review
the February 19, 2008 overpayment decision.
ISSUES
The issues are: (1) whether appellant has more than a 10 percent impairment of his right
lower extremity or more than a 7 percent impairment of his left; and (2) whether the Office
properly denied waiver of an overpayment resulting from a duplicate schedule award, and if so,
whether the Office properly reduced the overpayment by applying a schedule award that was
payable.

FACTUAL HISTORY
On February 17, 2001 appellant, then a 49-year-old senior border patrol agent, injured his
left knee in the performance of duty when he stepped on the side of a mound and it collapsed.
The Office accepted his claim for derangement of meniscus, left knee.1 On January 20, 2002
appellant injured his right knee in the performance of duty when he jumped out of his vehicle
and landed on a rock. The Office accepted his claim for right knee meniscus tear, and he
underwent medial and lateral partial meniscectomies.2
On September 22, 2002 appellant again injured his right knee in the performance of duty.
He was walking from his vehicle, stopped on uneven ground and felt his right knee pop. The
Office accepted his claim for internal derangement of the right knee and appellant underwent
another partial medial meniscectomy. On December 9, 2003 the Office issue a schedule award
for a 10 percent impairment of the right lower extremity due to medial and lateral partial
meniscectomies.3
On December 13, 2003 appellant tripped on a metal piece of flooring at work and his left
knee popped. The Office accepted this claim for left knee osteoarthritis.4
On May 28, 2005 appellant twisted his right knee while walking down wet stairs at work.
The Office accepted his claim for right knee meniscal tear. Appellant underwent medial and
lateral partial meniscectomies, a partial resection of the medial synovial plica and a
chondroplasty of the femoral groove. On February 22, 2006 the Office issued a schedule award
for a 10 percent impairment of the right lower extremity due to the medial and lateral partial
meniscectomies.
The Office referred appellant, together with a statement of accepted facts, to Dr. Jon T.
Abbott, a Board-certified orthopedic surgeon, for a current evaluation of impairment. On
May 16, 2007 Dr. Abbott reported that appellant’s chief complaint was discomfort in his right
knee. On examination of the right knee, appellant had 6 degrees valgus alignment, 0 to 130
degrees range of motion and 2+ tenderness over the medial joint line. X-rays showed five
millimeters medial joint space and seven millimeters lateral joint space. The patellofemoral joint
appeared normal. On the left, appellant had three degrees valgus, 0 to 130 degrees range of
motion, tenderness along the medial joint line. X-rays showed three millimeters medial joint
space and six millimeters lateral joint space. Motor examination was 5/5 in all motor groups
bilaterally, and sensory examination was bilaterally intact. Thigh circumference was 48
centimeters on the right and 49 on the left. Calf measurements were equal.

1

OWCP File No. xxxxxx367.

2

OWCP File No. xxxxxx070.

3

OWCP File No. xxxxxx070.

4

OWCP File No. xxxxxx070.

2

On the basis of Dr. Abbott’s evaluation, the Office issued an August 28, 2007 schedule
award for a seven percent impairment of the left lower extremity due to a loss of cartilage
interval in the medial compartment of the left knee.
In a decision dated December 17, 2007, an Office hearing representative found that
appellant had no more than a 10 percent impairment of his right lower extremity and no more
than a 7 percent impairment of his left. In a January 16, 2008 decision, another Office hearing
representative affirmed the Office’s August 28, 2007 schedule award for a seven percent
impairment of the left lower extremity.
On August 2, 2007 the Office issued a preliminary determination that appellant was not
at fault in the creation of a $35,626.01 overpayment. The Office noted that it had twice issued
the 10 percent schedule award for the right lower extremity based on the same impairment.
Appellant completed an overpayment recovery questionnaire listing income, expenses and assets.
At a prerecoupment hearing before an Office hearing representative on December 4, 2007,
appellant testified that he was currently working as a senior patrol agent making $1,764.00
biweekly. He stated that his wife earned $1,768.00 biweekly.5 Appellant reviewed his monthly
expenses with the hearing representative.6 After the hearing, he submitted copies of receipts
relating to pharmacy, medical and propane expenses. Appellant wrote that medical and other
expenses were over $600.00 a month, and he was sure he was not identifying some expenses. He
added that he applied the February 22, 2006 schedule award to his home mortgage.
In a decision dated February 19, 2008, the Office hearing representative found that a
$35,626.01 overpayment arose when the Office issued duplicate schedule awards for the right
lower extremity. The hearing representative found that appellant was not at fault in the creation
of the overpayment. The hearing representative denied waiver and noted that appellant had
$752.00 in excess monthly income.7 The hearing representative determined that appellant could
repay the debt at a rate of $500.00 a month.
Also on February 19, 2008, the Office notified appellant that it was applying the
$23,520.94 schedule award for his left lower extremity to the $35,626.01 overpayment. This left
a net overpayment of $12,105.07.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act8 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
5

This represents a total net household income of $7,652.67: (($1,768.00 + $1,764.00)*26 weeks)/12 months.
Appellant testified that he was multiplying the biweekly total by two and rounding off to $6,900.00.
6

Monthly expenses included: $2,500.00 mortgage, $200.00 property tax, $800.00 food, $50.00 clothing, $950.00
utilities, $800.00 miscellaneous and $1,000.00 revolving credit.
7

The hearing representative used appellant’s rounded figure of $6,900.00 income, lowered miscellaneous
expenses from $800.00 to $600.00 and added $48.00 for propane tank expense.
8

5 U.S.C. § 8107.

3

Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.9
ANALYSIS -- ISSUE 1
Appellant notes that the A.M.A., Guides identifies numerous causes of impairment,
including dysesthesia, weakness, atrophy, pain, nerve denigration and range of motion. He
contends that his impairment rating should account for all of his symptoms, including always
being in pain, inability to fall asleep or sleep for any length of time, nausea and vomiting caused
by pain medication, and a distorted sense of taste for foods and beverages. Appellant argues that
all of these are clinically appropriate for impairment calculation purposes.
The A.M.A., Guides lists 13 methods to assess lower extremity impairment. These
methods fall into three basic categories: (1) anatomic impairment, including atrophy, arthritis
and nerve injury; (2) functional impairment, including range of motion and muscle strength; and
(3) diagnosis-based impairment, including fractures and meniscectomies.10 However, many of
these methods may not be used together for evaluating a single impairment. The A.M.A., Guides
provides a Cross-Usage Chart at Table 17-2 showing which combinations are allowed.11 The
evaluating physician should select the clinically most specific method of assessment.12
Typically, one method will adequately characterize the impairment and its impact on the ability
to perform activities of daily living. If more than one method can be used, the method that
provides the higher rating should be adopted.13
Appellant injured his left knee on February 17, 2001. He injured it again on
December 13, 2003. The Office accepted that his left knee osteoarthritis was a result of federal
employment. The most specific method for evaluating impairment due to osteoarthritis is found
in Chapter 17.2h of A.M.A., Guides. This chapter explains that the hallmark of all types of
arthritis is thinning of the articular cartilage, which correlates well with disease progression.14
Table 17-31, page 544, shows arthritis impairments based on roentgenographically determined
cartilage intervals. X-rays obtained in 2007 by Dr. Abbott, the referral orthopedic surgeon,

9

20 C.F.R. § 10.404. Effective February 1, 2001 the Office began using the A.M.A., Guides (5th ed. 2001).
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.7b.(4) (August 2002). Because the Office has not yet specified the use of the 6th edition of the A.M.A.,
Guides, standards found in the 5th edition currently apply.
10

A.M.A., Guides 525, Table 17-1.

11

Id. at 526, Table 17-2.

12

Id. at 526.

13

Id. at 527.

14

Id. at 544.

4

showed three millimeters medial joint space in appellant’s left knee. Under Table 17-31, this
represents a seven percent impairment of his left lower extremity, which the Office awarded.15
Appellant argues his rating should also incorporate for pain and inability to perform
activities of daily living. Impairment ratings in the body organ system chapters of the A.M.A.,
Guides already make allowance for any accompanying pain.16 These ratings reflect not only the
severity of the medical condition but the degree to which the impairment decreases an
individual’s ability to perform common activities of daily living.17 Appellant argues that his
rating should include muscle weakness, atrophy and loss of motion. The Cross-Usage Chart at
Table 17-2 on page 526 of the A.M.A., Guides prohibits combining the rating for arthritis with
any of these.
Three degrees valgus alignment and 130 degrees active range of knee motion represent
no impairment under Table 17-10, page 537. Dr. Abbott found no peripheral nerve injury.
Manual muscle testing was 5/5. Thigh circumference was greater on the left. So other
applicable anatomic and functional methods of assessment yield no more favorable result.
The Board will affirm the Office’s December 17, 2007 and January 16, 2008 decisions
finding no more than a seven percent impairment of appellant’s left lower extremity due to loss
of cartilage interval in the medial compartment of the knee. Rating the left lower extremity
under Table 17-31, page 544 of the A.M.A., Guides is the most specific method of evaluating
impairment due to osteoarthritis and the x-rays of record do not establish more than a seven
percent impairment.
Appellant injured his right knee several times and underwent several surgeries.
Following his January 20, 2002 injury, he underwent a medial and lateral partial meniscectomy.
Appellant had a second medial partial meniscectomy after his September 22, 2002 injury. After
his May 28, 2005 injury, he underwent another medial and lateral partial meniscectomy.
The most specific method of assessing impairment due to meniscectomy is found in
Chapter 17.2j of the A.M.A., Guides. Table 17-33, page 546, indicates that, when both a medial
and lateral meniscectomy are present, as in appellant’s case, the lower extremity impairment is
10 percent, which the Office awarded. Appellant is not entitled to a higher rating because he
underwent several meniscectomies and came away with less cartilage each time. Only a total
meniscectomy would give him a higher rating under the A.M.A., Guides.
Appellant’s diagnosis-based estimate for meniscectomy may not be combined with loss
due to range of motion, muscle strength or atrophy.18 It may be combined with an estimate for
15

Six millimeters lateral joint space represents no impairment.

16

A.M.A., Guides 20. Dr. Abbott did not report that appellant’s pain was excessive in the context of his
objectively verifiable medical condition, that appellant had a well-established pain syndrome without significant,
identifiable organ dysfunction to explain the pain (such as reflex sympathetic dystrophy), or that appellant had other
associated pain syndromes (such as peripheral neuropathy or causalgia). See id. at 570.
17

Id. at 4.

18

Id. at 526, Table 17-2.

5

arthritis, but x-rays showed five millimeters medial and seven millimeters lateral joint space,
which reflect no impairment under Table 17-31, page 544. Other applicable anatomic and
functional methods of assessment do not give appellant a more favorable result. Six degrees
valgus alignment and 130 degrees active range of motion in the knee represent no impairment
under Table 17-10, page 537. As noted, Dr. Abbott found appellant’s strength to be 5/5 in all
groups. There was no peripheral nerve injury. There was a one-centimeter difference in thigh
atrophy on the right. This is the smallest ratable impairment possible and represents a three
percent impairment of the lower extremity under Table 17-6, page 530 of the A.M.A., Guides.
But this is not greater than the rating for meniscectomies and may not be combined with it.
The Board will affirm the Office’s December 17, 2007 decision finding no more than a
10 percent impairment of appellant’s right lower extremity due to medial and lateral partial
meniscectomies. Rating the right lower extremity under Table 17-33, page 546 of the A.M.A.,
Guides is the most specific method of evaluating impairment due to meniscectomies and gives
appellant the most favorable schedule award.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.19
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.20 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless
(1) adjustment or recovery of the overpayment would defeat the purpose of the Federal
Employees’ Compensation Act or (2) adjustment or recovery of the overpayment would be
against equity and good conscience.21
ANALYSIS -- ISSUE 2
An overpayment occurred when the Office twice gave appellant a schedule award for the
same impairment. Following his September 22, 2002 employment injury, the Office issued a
schedule award for a 10 percent impairment of the right lower extremity due to medial and lateral
19

5 U.S.C. § 8129(a).

20

20 C.F.R. § 10.433(a) (1999).

21

Id. at § 10.434. Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause
hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks
recovery needs substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as
determined by the Office from data furnished by the Bureau of Labor Statistics. A higher amount is specified for a
beneficiary with one or more dependents. Id. at § 10.436. Recovery of an overpayment is considered to be against
equity and good conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt. Id. at § 10.437(a). Recovery of an overpayment is also considered to be
against equity and good conscience when any individual, in reliance on such payments or on notice that such
payments would be made, gives up a valuable right or changes his or her position for the worse. Id. at § 10.437(b).

6

partial meniscectomies. It then erroneously issued the same award for the same impairment after
appellant’s May 28, 2005 employment injury. That schedule award constituted a double
payment.
Appellant was without fault in the creation of the overpayment and is therefore eligible
for waiver. The hearing representative found, however, that appellant had an estimated $752.00
in excess monthly income. The hearing representative accepted appellant’s estimate of
$6,900.00 monthly income, but properly converted the biweekly income he reported at the oral
hearing comes to $7,652.67 in monthly income.22 Even if one were to accept without
documentation every expense appellant claimed on his overpayment recovery questionnaire, at
the oral hearing and in his subsequent correspondence, appellant has over $1,300.00 in excess
monthly income.23 Therefore, he does not need substantially all of his current income to meet
current ordinary and necessary living expenses.24
Further, the evidence does not establish that appellant gave up a valuable right or
changed his position for the worse in reliance on the February 22, 2006 schedule award.
Appellant stated that he applied the schedule award to his home mortgage, but converting the
funds into home equity and reducing his mortgage debt does not establish that he detrimentally
relied on the schedule award by relinquishing a valuable right that cannot be regained or by
making a decision that resulted in a loss.
Recovery of the overpayment will not defeat the purpose of the Act because appellant
does not need substantially all of his current income to meet current ordinary and necessary
living expenses. Recovery will not be against equity and good conscience because the evidence
does not establish detrimental reliance. Repayment of the debt is therefore required by law. The
Board will affirm the hearing representative’s February 19, 2008 decision denying waiver.
The Board’s jurisdiction to review the collection of an overpayment is limited to cases of
adjustment, where the Office decreases later payments of compensation to which the individual
in entitled.25 Because appellant was due a schedule award for his left lower extremity, the Board
finds that the Office properly applied that schedule award compensation to reduce the amount of
the overpayment to $12,105.07.26 Because the Office must recover the balance of the
overpayment by means other than a decrease in later payments of compensation -- appellant was

22

Multiplying the biweekly figure by two, as appellant did, shortchanges the yearly income by four full weeks, or
about $7,064.00.
23

Using appellant’s original figure of $800.00 miscellaneous plus $48.00 for propane tank expense, total
expenses equal $6,348.00.
24

Appellant’s resource base also greatly exceeds that required to demonstrate hardship in repaying the debt. See
Eloise K. Hahn, Docket No 01-1199 (issued June 25, 2002) (the employee’s contribution to the Thrift Savings Plan,
and the contribution’s earnings, are considered assets for purposes of determining waiver).
25

Levon H. Knight, 40 ECAB 658 (1989).

26

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.0300.8(b)
(May 2004).

7

employed and not receiving ongoing compensation for wage loss -- the Board lacks jurisdiction
to review the repayment schedule of $500.00 a month.
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment of his right
lower extremity and no more than a seven percent impairment of his left. The Board finds that
the Office properly denied waiver of the overpayment resulting from the duplicate schedule
award. The Board further finds that the Office properly reduced the overpayment by applying
the schedule award payable for appellant’s left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the February 19 and January 16, 2008 and
December 17, 2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 2, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

